Citation Nr: 1119175	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-44 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a back disorder claimed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a February 2011 signed statement, prior to the promulgation of a decision in the appeal, the Veteran advised VA that a withdrawal of his appeal of the issue of entitlement to service connection for left ear hearing loss was requested.

2.  The evidence of record preponderates against a finding that a back disorder, including degenerative disc disease, had its onset in service or is otherwise related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal in regard to the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A back disorder, including degenerative disc disease, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In February 2011, the Veteran submitted a written statement requesting that the issue of entitlement to service connection for left ear hearing loss be withdrawn. Therefore, the appellant has withdrawn the appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

II. Service Connection

A. Duty to Notify and Assist

In an August 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); he has not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and private records have been associated with the claims file, to the extent available.  Records considered by the Social Security Administration (SSA) in conjunction with its award of disability benefits were also obtained.  All reasonably identified and available medical records have been secured.  

The Veteran was afforded a VA examination in August 2009 in conjunction with his claim, and the report of that examination is of record.
 
The Board's duties to notify and assist have been met.

B. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case that includes VA and non-VA medical records and examination reports, dated from 1996 to 2009, and the Veteran's written statements and oral testimony in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  If a chronic disorder such as arthritis is manifest to a compensable degree within one year after separation from active service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, even back pain, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran contends that service connection is warranted for his back disorder.  In written statements and oral testimony in support of his claim, he maintains that his back was damaged by multiple parachute jumps, including some with hard landings.  The Veteran said that he hurt his back during an exhibition jump at Fort Campbell, Kentucky, in approximately September 1964, when his parachute became entangled with two others that caused a hard landing for all three jumpers (see hearing transcript at page 3).  He told his sergeant about the incident and was advised to be tough so he did not go to sick call and developed back pain the next day (Id. at 4).  The Veteran testified that paratroopers had to be strong and were ridiculed if they complained or showed pain (Id. at 7).  He stated that he was homeless and unemployed for a long time that prevented him from having medical insurance and the first evidence of a back disorder in the record was approximately eleven years earlier (Id. at 11-12).  Thus, he argues that service connection is warranted for his resulting back disorder claimed as degenerative disc disease.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a back disorder.  When examined for discharge in June 1965, the Veteran denied ever having bone or joint deformity, arthritis or rheumatism or lameness; the spine and musculoskeletal system were normal.

The Veteran's Report of Transfer or Discharge (DD Form 214) indicates that his decorations and awards include a Parachutist's Badge.

In August 1996, the Veteran filed a claim for pension and was afforded a VA general medical examination to determine his employability.  The Veteran complained of a number of physical problems, but did not mention any back problems.  He denied any other serious injuries or accidents and no spinal disability  was found on examination.  

Private medical records, dated from 2000 to 2008, indicate that, in November 2000, the Veteran was seen for complaints of back pain and reported that his symtoms began in 1994.  Results of a magnetic resonance image (MRI) of his lumbar spine, performed in January 2001, revealed spinal stenosis.

Private hospital records, dated in February 2002, reveal that the Veteran's back disorder was treated with steroid epidural injections.

Results of a March 2005 MRI of the Veteran's lumbar spine performed by VA showed findings compatible with facet arthropathy, borderline stenotic changes at L2-3, L3-4, and L4-5; a protruding/herniated disc at L4-5, and elements of neuroforaminal effacement and borderline stenotic changes.

According to a Short-Term Disability Claim by the Veteran in February 2006, his disability began in January 2006.  An undated Family and Medical Leave Certification Form signed by C.S.R., M.D., indicates that the Veteran's chronic low back pain started in 1998 and worsened in the last few months.

SSA records show that, in May 2006, the Veteran was held to be totally disabled and unable to work due to mild spinal stenosis.  He was found eligible for benefits since January 2006.

A July 2006 VA operation report indicates that the Veteran underwent a lumbar laminectomy.  He was noted to have a four-year history of severe back and right leg pain.  Evaluation showed a severe lumbar stenosis from L2 through L5 and that he needed a laminectomy.

An April 2008 private MRI report of the Veteran's lumbar spine shows disk desiccation at all levels, bilateral laminectomies, and disc bulging that resulted in moderate central canal and moderate bilateral neural foraminal stenosis.

A July 2008 report by a private physician reflects that it is at least as likely as not that the Veteran's low back pain is due to being a paratrooper in the military.  

In an August 2008 signed statement, the Veteran said that he experienced several hard landings as a paratrooper at Fort Campbell but was discouraged from going to sick call.  He was afraid to show weakness and moved on.  His back condition worsened as he aged and he developed foot numbness in January 2006.  A laminectomy was subsequently performed.

In a March 24, 2009 signed statement, the VA neurosurgeon who operated on the Veteran in July 2006 opined that the Veteran's back condition "was more likely than not a result of his many paratrooper jumps while he was on active duty in the [m]ilitary [s]ervice".

In August 2009, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was reported that the Veteran was a parachutist.  The examiner noted the absence of comments in the records regarding any medical treatment for the Veteran in service.  The Veteran further noted that he initially sought civilian medical treatment for his back in the early 1970s, although there was no comment of this treatment, according to the examiner.  The VA neurosurgeon's statement, discussed above, was reviewed by the examiner.  It was noted that the Veteran claimed backaches after several hard parachute landings but kept it to himself.  The Veteran indicated that, after he was discharged, his back was not bothersome until he trained as a carpenter in the early 1970s, approximately five years after his discharge.  He stopped doing carpentry work.  In the mid-1980s, the Veteran sought chiropractic treatment for severe back pain, with right buttock and leg radiating pain that ultimately led to his 2006 surgery.   

The VA examiner said that the Veteran had lumbar spondylosis and was in the postoperative stage.  In the VA examiner's opinion, there was no medical indication that the Veteran's back disorder was related to hard landings of a paratrooper.  The examiner said that he stood "on the other side of the line and [did] not agree with [the VA neurosurgeon's] opinion that the [Veteran's] low back problem was an event in the military".  According to the VA examiner, the Veteran's back disorder "started as a civilian and this was not a rare disease seen commonly in many people whom never even tried on a parachute no less used it to jump out of an airplane".  

The Veteran has contended that service connection should be granted for a back disorder claimed as degenerative disc disease.  The Board notes that it has no reason to doubt the Veteran's account of his in-service multiple parachute jumps.  He is competent to claim that he had back pain as a result and that his back has been problematic ever since.  However, the Board does not find the Veteran's claim of continuity of back symptomatology since service to be credible.  He denied any musculoskeletal problems at service discharge and examination of the spine and musculoskeletal system were normal.  When he filed a claim for pension more than 30 years later, he presumably complained of his most serious physical ailments on VA examination (to determine if he was employable).  He did not mention back problems and none were found.  The initial clinical entries showing spinal problems reflect an onset many years after service.  The current version of back problems emanating from service first emerges at or near the time he filed his compensation claim in 2008.  To the extent the Veteran is claiming that back problems have been present since service, the Board does not find the Veteran credible.  

The record reflects that his spine was normal on separation from service and the first post-service evidence of record of back disability is from 2000, more than 35 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In support of the claim a July 2008 medical opinion relates current back pain to military service and a March 2009 statement from a VA neurosurgeon suggests that current back pathology is related to parachute jumps in service.

It is the Board's duty to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board cannot reject a medical opinion solely on the rationale that it was based on history given by the claimant without first testing the credibility of the history on which it was based.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1993).  But, on the other hand, a physician's mere recording of history as reported by a patient without adding his/her assessment of that history along with clinical findings does not constitute a diagnosis or valid nexus opinion, as the diagnosis or opinion is no better than the information relied on.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

As discussed earlier, the Veteran's current claim that back problems stem from service are unreliable, and the overall record points to the onset of back symptomatology beginning sometime after service.  The 2009 VA examiner notes this disconnect, but the two positive opinions are conclusory and do not account for the lack of back symptomatology for years after the parachute jumps that purportedly caused back pathology.  

The August 2009 VA examiner who reviewed the record and examined the Veteran expressly stated that he found a lack of support in the clinical folder for finding that current back pathology was related to service.  The VA examiner opined that the Veteran's back disorder "started as a civilian", was "not a rare disease", and was "seen commonly in many people [who] never even tried on a parachute no less used it to jump out of an airplane".  The physicians who opined that back pathology was related to service did not cite to any review of the record or give a rationale for their opinion other than citing to the Veteran's parachute jumps in service.  Their opinions are not supported by a rationale other than the fact that the spinal disability was due to the trauma experienced during active duty.  There was no attempt to explain the long period after service when the back was apparently asymptomatic.  

The Veteran is not competent to state that current back pathology is the result of inservice injury.  The degenerative disc disease and lumbar spondylosis pathology is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays, MRIs, and other diagnostic tools to diagnose degenerative disc disease.  To the extent he is claiming continuity of back symptoms since the in-service injury, he is not a reliable historian.  He denied bone and joint difficulties on his Report of Medical History at service discharge and examination of his spine at that time was normal.  While he states that he did not complain of pertinent symptoms in service, this does not explain why he failed to mention pertinent difficulty when examined pursuant to service discharge, when he was leaving service anyway.  When first seen for back pathology after service, he related that his symtoms began in 1994 that is long after his service discharge.  The Board does not find that there is credible evidence of continuity of symptomatology present.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for a back disorder, claimed as degenerative disc disease, and his claim must be denied.

Finally, as mentioned above, the Board notes that a May 2006 record indicates that the SSA found the Veteran suffering from mild spinal stenosis, and held him to be totally disabled since January 2006.  While the Board recognizes the disabling nature of the Veteran's back disability, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the origin of the Veteran's claimed back disorder claimed as degenerative disc disease.


ORDER

The claim as to entitlement to service connection for left ear hearing loss is dismissed.

Service connection for a back disorder, claimed as degenerative disc disease, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


